Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 presented for examination. Applicant filed a preliminary amendment on 05/08/2020 amending all the claims 1-11.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority to EPO EP 17306324.9 filed on 10/03/2017 under 35 U.S.C. 119 (a)-(d). The certified copy has been submitted on 04/02/2020.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
2.	This application is a 371 of PCT/EP2018/076876 10/02/2018.

Intended result language
Claims 1, 2, 5, 6, 9 and 11 recite “so that said data provides information of a first type…; so that said communicated data comprise information of a third type…; to make a manual or automatic selection ….; so that said communicated data comprise said economic values of advantages; so that said data provides information of a first type; and such that, during a transaction…..” which is intended use and intended result language which does not carry any patentable weight. The claims as recite failed to provide clear-cut indication of claim 
Examiner notes that the fact that these elements are capable of performing or cause to perform specific functions does not mean that they actually perform the functions as recited in the claims. The functions recited in the claim are not positive limitations but only requires the elements to be able to perform the functions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant is requested to positively recite the claims and "particularly point out and distinctly claim the subject matter” providing a clear-cut indication of claim scope in order to get a patentable weight for the limitation. 
Application is examined as recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 1-11 are directed to system and method for selection of payment application from plurality of active application based on associated economic value advantage for use of payment application for payment transaction. The claims 1-11 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of a computer-implemented method steps or acts, for carrying out payment transactions. A process is one of the statutory categories of invention (Step 1: YES).
Claim 11 is directed to a system comprising a bank terminal and an electronic payment device, for carrying out payment transaction. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1 and 11 are similar and they are then is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of communicating data identifying each payment application of the device from the device to the terminal during a transaction and configuring the device.”
The limitations of communicating data identifying each payment application of the device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “from device,” nothing in the claim element precludes the step from practically being performed in the mind, similar to Mortgage Grader, Inc. v. First Choice Loan Servs., Inc. and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “from device”, “communicating data” in the context of this claim encompasses the user manually/verbally communicating data identifying each payment application …….” The recitation of a device in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device performing “configuring the device so that said data provides information of a first type relating to at least one disabled payment application.” The  device in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function configuring the device. The processor/device for carrying out payment transaction recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. 
An evaluation of whether configuring  the device insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data communication that is necessary for use of the recited judicial exception in implementing payment transaction. The limitation of configuring computer in the claim is an insignificant extra-solution activity. But the computing device is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a device. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the device, which is configured to perform all the limitations recited. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of configuring the device so that said data provides information of a first type relating to at least one disabled payment application, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing device being configured so that said data provides information of a first type relating to at least one disabled payment application is mere arranging computing device for fit for designated task that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-8 and 10-11 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes details of configuration of device/terminal including associating economic values to payment application,  storing data, placing data in FCI issuer data field or directory entries fields, which appear to be a method of organizing human activity using generic computer component, similar to  a series of instruction of how to hedge risk in Bilski v. Kappos, and Commercial Interaction (in choosing payment application) in buySAFE, Inc. v. Google, Inc. that been found to be an abstract idea as described above. The steps of configuring computer to present in data in certain predetermined form enabling to make decision is a mental process, similar to Mortgage Grader, Inc. v. First Choice Loan Servs., Inc. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims claims 1-11 are not patent eligible (NO). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al., U.S. Pub No. 2009/0112766 (reference 2 of PG Pub in IDS dated 04/02/2020 submitted by the applicant) in view of von Behren et al., U.S Patent No. 8,196,131 (reference 1 of Patent in IDS dated 04/02/2020 submitted by the applicant).
As per claim 1, Hammad et al. teach method for carrying out a payment transaction on a bank terminal with an electronic payment device, said device comprising at least two payment applications (see Fig. 1), said method comprising:
a step of communicating data from the device to the terminal during a transaction (see Fig. 9, Access Device /POS (34), Portable Consumer Device (30): paragraph [0061-0065]; credit card application type and  debit card application  type is displayed), and 
said data provides information of a first type relating to at least one disabled payment application (see paragraph [0032]; where inactive/disable/deactivated/unqualified payment application is not active and not available for the payment transaction).
von Behren et al. teach identifying each payment application of the device and a step of configuring the device so that said data provides information of a first type relating to at least one disabled payment application (see column 11-12, Table 1: MCCREDIT -> SELECTABLE NOT-ACTIVE, VISA/WF -> SELECTABLE ACTIVE).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow identifying each payment application of the device and configuring the device so that said data provides information of a first type relating to at least one disabled payment application to Hammad et al. because von Behren et al. teach including above features would enable to activate or deactivate contactless card software applications (see column 11, lines 50-58).
As per claim 2, Hammad et al. teach claim 1 as described above. Hammad et al. further teach the method comprising
-   a step of associating economic values of advantages for the use of one and/or the other payment application (see Fig. 2, Credit Card A: 5% Cash Back: paragraph [0024]; where payment application of credit card A gives 5% cash while second credit card and debit card provide no benefit in current transaction),
-   a step of configuring the terminal to make a manual or automatic selection in the terminal of a payment application according to these advantages (see Manual: Fig. 2. Press “1” Automatically Select“ in “Select Benefit to Optimize” screen).
As per claim 3, Hammad et al. teach claim 2 as described above. Hammad et al. further teach the method comprising 
a step of storing said data in a directory reserved for enabled applications (see Fig. 7: paragraph [0053-0054]; where “Custom A” profile customized by checking out mark selected items such as interest rate, reward points, coupon and stored for any active/enabled application for carrying out payment transaction).
As per claim 4, Hammad et al. teach claim 2 as described above. Hammad et al. further teach the method wherein 
said data comprise information of a second type indicating whether a disabled application is blocked in an authorisation server (see paragraph [0032]; where not all application is active and blocked for plurality of reasons specified in the paragraph [0032]).
Von Behren et al. teach said data comprise information of a second type indicating whether a disabled application is blocked in an authorisation server (see Table 1, Recorded Transaction Event, Application Blocked (04), Unblocked (05): column 13, lines 27-44).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow said data comprise information of a second type indicating whether a disabled application is blocked in an authorisation server to Hammad et al. because von Behren et al. teach including above features would enable to view recorded transaction events  in event log (see column 13, lines 38-44).
As per claim 5, Hammad et al. teach claim 1 as described above. Hammad et al. further teach the method comprising 
a step of configuring the device so that said communicated data comprise information of a third type, said third type relating to categories of preferential advantages preselected by a user in their device (see Fig. 7, Interest Rate, Reward Point, Coupon; where user selects interest rate, coupon and reward points as preferential advantage for select payment applications for payment transactions).
As per claim 6, Hammad et al. teach claim 1 as described above. Hammad et al. further teach the method, wherein 
the step of associating economic values of advantages for the use of one and/or the other payment application is performed in the device so that said communicated data comprise said economic values of advantages (see Fig. 1 ->  Fig. 2: Credit Card A: %% Cash Back: paragraph 0024]). 
As per claim 7, Hammad et al. teach claim 1 as described above. Hammad et al. further teach the method, wherein 
said data communication takes place in a response of the device to a request from the terminal in accordance with a standard such as EMV (see Fig. 9, Consumer Device (32), Access Device/POS (34): paragraph [0074-0075]; where payment transaction is processed based on selection of credit card/EMV application  in response to request from Point of Sale device).
As per claim 8, Hammad et al. teach claims 1 as described above. 
Hammad et al. do not teach said communicated data are placed in an FCI issuer discretionary data field, in a directory entries field or in an application selected registered proprietary data field.
von Behren et al. teach said communicated data are placed in an FCI issuer discretionary data field, in a directory entries field or in an application selected registered proprietary data field (see column 3, lines 4-20; column 5, lines 6-35).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow said communicated data are placed in an FCI issuer discretionary data field, in a directory entries field or in an application selected registered 

As per claim 9, Hammad et al. teach a system for carrying out a payment transaction on a bank terminal with an electronic payment device, said device comprising at least two payment applications (see Fig. 1 and 9), said system being configured for:
- performing a communication of data from the device to the terminal during a transaction (see Fig. 9, Access Device /POS (34), Portable Consumer Device (30): paragraph [0061-0065]; where consumer device communicate with POS during payment transaction), said data comprising at least information of a first type identifying each payment application of the device, (see Fig. Credit Card Application Type (Card A and Card B), Debit Card Application Type (Card C): paragraph [0023]; where active of credit card application type and  debit card application  type is displayed),
said data provides information of a first type relating to at least one disabled payment application (see paragraph [0032]; where inactive/disable/deactivated/unqualified payment application is not available for the payment transaction).
von Behren et al. teach identifying each payment application of the device and a step of configuring the device so that said data provides information of a first type relating to at least one disabled payment application (see column 11-12, Table 1: MCCREDIT -> SELECTABLE NOT-ACTIVE, VISA/WF -> SELECTABLE ACTIVE).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow identifying each payment application of the device and configuring the device so that said data provides information of a first type relating to at least one disabled payment application to Hammad et al. because von Behren et al. teach including 
As per claim 10, Hammad et al. teach claim 9 as described above. Claim 10 is rejected under same rational as claim 8 as described above.
As per claim 11, Hammad et al. teach claim 9 as described above. Hammad et al. further teach the method comprising 
a banking server center and/or a merchant server center (see Fig. 9, Merchant Server (22), Payment Processing Network (26): paragraph [0072]), and in being configured such that, during a transaction, the device and/or the terminal interrogate(s) one of said server centers to obtain additional economic information or interact with these servers (see paragraph [0075]; where consumer device request coupon  for an ongoing transaction that is used for determine optimum payment application to use for a transaction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Davis (U.S. Pub No. 2016/0117670) teaches facilitating sending and receiving of payments using message-based contextual prompt.
EMV Co LLC (July 2016) teaches EMV Contactless Specification for Payment Systems.
Goodwin, III (U.S. Patent No. 9,633,346) teaches flexible financial services terminal and method of operation.
	Jajara (U. S. Pub No. 2017/0061461) teaches intelligent selection of electronic source.
Patrick et al. (WO 2009/055704) teach multiple payment applications. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691
06/16/2021